Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election / Restriction
Claims 1-7, 17-20, Inventions I and III, have been previously withdrawn from consideration. Invention II has been elected with traverse.
Applicant does not submit arguments with respect to Restriction/ Election requirements in response to the OA mailed on 06/11/21. Therefore, the Restriction/ Election requirements remain and made FINAL.
Claims 1-7, 17-20 should be cancelled by the Applicant.
Allowable Subject Matter
Claims 8-16 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 16, 2021